UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 WRITERS’ GROUP FILM CORP. a Delaware corporation 8200 Wilshire Boulevard, Suite 200 Beverly Hills, CA90211 Commission file number: 333-156832 I.R.S. Employer I.D. #: 56-2646829 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 daysx Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yes x No The number of shares outstanding of our Common Stock is 2,334,430,636 as of August 16, 2013 The number of shares outstanding of our Series A Preferred Stock is 10,000 as of August 16, 2013. There are no other classes of stock. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Writers' Group Film Corp. Consolidated Balance Sheets (Unaudited) June 30, March 31, Assets Current Assets Cash and cash equivalents $ $ Accounts receivables, net Prepaid expense and other assets Deferred financing costs Total current assets Total Assets $ $ Liabilities and Shareholders' Deficit Current Liabilities Accounts payable $ $ Accrued liability Convertible debts, net of unamortized discount of 32,261 and $0, respectively Convertible debts - related party, net of unamortized discount of $0 and $0, respectively Notes payable, net of unamortized discount of $0 and $7,362, respectively Due to related parties - short term Derivative liabilities - Total current liabilities Total Liabilities Shareholders' Deficit Preferred Stock: Series A convertible preferred stock, $.00001 par, 130,000,000 shares authorized, 10,000 shares issued and outstanding - - Series B convertible preferred stock, $.00001 par, 70,000,000 shares authorized, 0 and 10,000 shares issued and outstanding, respectively - - Series C convertible preferred stock, $.00001 par, 20,000,000 shares authorized, none issued and outstanding - - Common stock, $0.00001 par, 20,000,000,000 shares authorized, 2,165,945,787and 1,573,982,182 shares issued and outstanding, respectively Additional paid in capital Retained deficit ) ) Total shareholders' deficit ) ) Total Liabilities and Shareholders' Deficit $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 Writers' Group Film Corp. Consolidated Statement of Operations (Unaudited) For The Three Months Ended June 30, Operating Costs and Expenses Wages and benefits Audit and accounting Legal fee Other general and administrative Total operating expenses Loss from operations ) ) Other income (expense) Gain (loss) from derivative liabilities ) Interest expense ) ) Net income (loss) ) Net income (loss) per share Basic ) Diluted ) ) Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Writers' Group Film Corp. Consolidated Statement of Cash Flows (Unaudited) For The Three Months Ended June 30, Cash Flows From Operating Activities Net Income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Gain (loss) on derivative liability ) Amortization of debt discount Imputed interest on related party loan - Changes in operating assets and liabilities: Account receivable, related party - Prepaid expenses and other current assets ) ) Accounts payable ) Accrued liabilities Net cash used in operating activities ) ) Cash Flows From Investing Activities Loan repayment by related parties - 75 Net cash provided by investing activities - 75 Cash Flows From Financing Activities Borrowing on short term notes payable Proceeds from related party advances - Deferred financing costs ) - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure information: Income taxes paid $
